Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-21 are pending.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 8/11/22 is acknowledged.  The traversal is on the ground(s) that Groups I and II would not be a burden on the Examiner, as they include overlapping subject matter.  This is not found persuasive because while there are some claimed components that are included in both Groups, it is maintained that the claims as set forth in Groups I and II lack the same or corresponding special technical feature as set forth in the Election/Restriction mailed on 6/28/22.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/11/22.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because the Abstract appears to be directed to an “electronic lockbox” however, the claims are directed to “A latching apparatus”.  The Abstract should be corrected to reflect details of the as claimed invention.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: (a) In the “Summary” of the invention, para [0022]-[0035] is only directed to an “electronic lockbox” and not to the claimed “latching device” which is not mentioned until para [0036].  The “Summary” should be directed to a summary of the claimed invention.
Appropriate correction is required.

Claim Objections
Claims 3-5 & 8-10 are objected to because of the following informalities: (a) at least claims 3 & 8 appear to be listing elements/components of the “electronic lockbox” and not necessarily those of the claimed “latching apparatus”.  Note at least the following elements appear to be described as elements/components of an “electronic lockbox”: “a) a housing; (b) an electronic control circuit, including: a computer processing circuit, a memory circuit including instructions executable by the processing circuit, an input/output interface circuit, a prime mover driver circuit,” set forth in paragraphs [0032]-[0034], [0045]-[0046], [0220], [0237], in which none of those paragraphs identify those components/elements are part of the “latching apparatus”.  It is noted that claims 4-5 & 9-10 are dependent upon claims 3 & 8, respectively.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-11 are allowed.
Complete Reasons for Allowance will accompany the subsequent Notice of Allowance if deemed necessary and/or appropriate at that time.
	
Conclusion
This application is in condition for allowance except for the formal matters, as set forth, supra.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including USPGPUB 2009/0282876 to Zuraski et al. is cited to disclose an electronic lock structure including a rotatable actuator mechanism, however, does not describe a latching apparatus with the capability of at least: “during insertion of said latch pin into said rotatable barrel, the maximum torque imparted on said first spur gear by said torsion spring, at a maximum rotation angle of said rotatable barrel, is sufficient to rotate said barrel back to its neutral position after said latch pin has been fully inserted into said barrel, and is less than or equal to a back drive torque limit of said prime mover,” as set forth in the claim(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
August 26, 2022